

117 HR 3430 IH: Washington Bureaucrat Accountability Act
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3430IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Nehls (for himself, Mr. Gohmert, Mr. Weber of Texas, and Mr. Babin) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committees on Transportation and Infrastructure, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo rescind unused earmarks provided for the Department of Transportation and deposit such funds into the Treasury for purposes of deficit reduction, and for other purposes.1.Short titleThis Act may be cited as the Washington Bureaucrat Accountability Act.2.Unused earmarks(a)DefinitionsIn this section—(1)the term agency has the meaning given the term Executive agency under section 105 of title 5, United States Code;(2)the term earmark means—(A)a congressionally directed spending item, as defined in rule XLIV of the Standing Rules of the Senate; and(B)a congressional earmark, as defined in rule XXI of the Rules of the House of Representatives; and(3)the term unused DOT earmark means an earmark of funds provided for the Department of Transportation as to which any funds remain available for obligation at the end of the 9th fiscal year following the fiscal year during which the earmark was made available.(b)Rescission of unused DOT earmarks(1)In generalExcept as provided in paragraph (2), effective on October 1 of the 10th fiscal year after funds under an unused DOT earmark are made available, all unobligated amounts made available under the unused DOT earmark are rescinded and deposited into the Treasury for purposes of deficit reduction.(2)ExceptionThe Secretary of Transportation may delay the rescission of amounts made available under an unused DOT earmark for 1 year if the Secretary determines that an additional obligation of the earmark is likely to occur during the 10th fiscal year after funds under the unused DOT earmark are made available.(c)Agency-Wide identification and report(1)Agency identificationEach agency shall identify and submit to the Director of the Office of Management and Budget an annual report regarding every project of the agency for which—(A)amounts are made available under an earmark; and(B)as of the end of a fiscal year, unobligated balances remain available.(2)Annual reportThe Director of the Office of Management and Budget shall submit to Congress and publically post on the website of the Office of Management and Budget an annual report that includes—(A)a listing and accounting for earmarks for which unobligated balances remain available, summarized by agency, which shall include, for each earmark—(i)the amount of funds made available under the original earmark;(ii)the amount of the unobligated balances that remain available;(iii)the fiscal year through which the funds are made available, if applicable; and(iv)recommendations and justifications for whether the earmark should be rescinded or retained in the next fiscal year;(B)the number of rescissions resulting from this section and the annual savings resulting from this section for the previous fiscal year; and(C)a listing and accounting for earmarks provided for the Department of Transportation scheduled to be rescinded under subsection (b) at the end of the fiscal year during which the report is submitted.